DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
Claim 1-5, 7-12, 14-18, and 20 are currently pending and allowed.
Claims 6, 13, and 19 are canceled.
Claim 1, 8, and 15 are amended by Examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian on 04/18/2022.
1.	 (Currently amended) A method, comprising:
detecting, by a blockchain peer, a potential damage event to a transport;
receiving, via the blockchain peer, a first media file via at least one sensor on the transport;
 identifying, by the blockchain peer from a blockchain ledger, a second media file recorded by another transport within a predefined distance of the transport, wherein the accessing comprises identifying the second medial file on the blockchain ledger based on one or more of an accident report identifier and a transport identifier assigned to the second media file; 
executing a blockchain consensus between the blockchain peer and the another transport to obtain access to the second media file on the another transport, wherein the blockchain consensus is made when the blockchain peer and the another vehicle have the accident report identifier; 
in response to a successful blockchain consensus between the blockchain peer and the another transport, accessing the second media file on the another transport and determining portions of the first media file and the second media file that correlate to the potential damage event and that provide images of the potential damage event from multiple angles; and
storing the portions of the first and second media files on the blockchain ledger.

8.	(Currently amended) A system, comprising:
a processor configured to:
detect a potential damage event to the transport;
receive a first media file via at least one sensor on the transport;
identify a second media file recorded by another transport within a predefined distance of the transport, wherein the processor identifies the second medial file on the blockchain ledger based on one or more of an accident report identifier and a transport identifier assigned to the second media file; 
execute a blockchain consensus between the blockchain peer and the another transport to obtain access to the second media file on the another transport, wherein the blockchain consensus is made when the blockchain peer and the another vehicle have the accident report identifier; 
in response to a successful blockchain consensus between the blockchain peer and the another transport, access the second media file on the another transport and determine portions of the first media file and the second media file that correlate to the potential damage event and that provide images of the potential damage event from multiple angles; and
 store the portions of the first and second media files on the blockchain ledger.   

15.	(Currently amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising:
detecting, by a blockchain peer, a potential damage event to a transport;
receiving, via the blockchain peer, a first media file via at least one sensor on the transport;
 identifying, by the blockchain peer from a blockchain ledger, a second media file recorded by another transport within a predefined distance of the transport, wherein the accessing comprises identifying the second medial file on the blockchain ledger based on one or more of an accident report identifier and a transport identifier assigned to the second media file; 
executing a blockchain consensus between the blockchain peer and the another transport to obtain access to the second media file on the another transport, wherein the blockchain consensus is made when the blockchain peer and the another vehicle have the accident report identifier; 
in response to a successful blockchain consensus between the blockchain peer and the another transport, accessing the second media file on the another transport and determining portions of the first media file and the second media file to identify portions that correlate to the potential damage event and that provide images of the potential damage event from multiple angles; and
 storing the portions of the first and second media files on the blockchain ledger.   

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks, filed on 04/18/2022, with respect to rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  Examiner agrees that the amended limitations, “executing a blockchain consensus between the blockchain peer and the another transport to obtain access to the second media file on the another transport, wherein the blockchain consensus is made when the blockchain peer and the another vehicle have the accident report identifier; in response to a successful blockchain consensus between the blockchain peer and the another transport, accessing the second media file on the another transport and determining portions of the first media file and the second media file to identify portions that correlate to the potential damage event and that provide images of the potential damage event from multiple angles”, integrates the abstract concept into a practical application, because the amended limitations improves the functionality of conventional blockchain technology.  The claims, as a whole, provide an unconventional solution to a problem of sharing images between transports in a trusted and secure manner.  Therefore, the rejection of claims 1-5, 7-12, 14-18, and 20 under 35 U.S.C. 101 has been withdrawn. 
The best references found by Examiner are Leise1 (Patent No.: US 10,853,882), Leise2 (Pub. No.: US 2021/0326992), and Leise3 (Patent No.: US 10,832,214).  However, these references, whether individually or combined, do not teach the amended limitations “executing a blockchain consensus between the blockchain peer and the another transport to obtain access to the second media file on the another transport, wherein the blockchain consensus is made when the blockchain peer and the another vehicle have the accident report identifier; in response to a successful blockchain consensus between the blockchain peer and the another transport, accessing the second media file on the another transport and determining portions of the first media file and the second media file to identify portions that correlate to the potential damage event and that provide images of the potential damage event from multiple angles”, as recited in independent claims 1, 8, and 15.  Examiner has conducted an updated search, but no relevant prior art was found.  Therefore, claims 1-5, 7-12, 14-18, and 20 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUNE-2022